Case: 12-11174      Document: 00512717869         Page: 1    Date Filed: 07/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 12-11174                                   FILED
                                  Summary Calendar                             July 31, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN EDWARD BEARD

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-100-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       John Edward Beard challenges the sufficiency of the evidence to convict
him of bank fraud, in violation of 18 U.S.C. § 1344. He argues that there was
insufficient evidence that he knowingly intended to defraud a financial
institution. Beard waived his right to a jury trial and was convicted after a
bench trial.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11174    Document: 00512717869     Page: 2   Date Filed: 07/31/2014


                                 No. 12-11174

      When the defendant challenges the sufficiency of the evidence to sustain
his conviction following a bench trial, this court reviews the district court’s
finding of guilt to determine whether it is supported by any substantial
evidence, that is, whether there was sufficient evidence to justify the court’s
conclusion that the defendant is guilty beyond a reasonable doubt. United
States v. Tovar, 719 F.3d 376, 388 (5th Cir. 2013). This court does not weigh
evidence or make credibility determinations and instead views all evidence in
the light most favorable to the verdict, deferring to the district court’s
reasonable inferences. Id.
      To prove bank fraud, the Government must prove that the defendant
knowingly executed, or attempted to execute, a scheme or artifice to
“(1) defraud a financial institution; or (2) to obtain any of the moneys, funds,
credits, assets, securities, or other property owned by, or under the custody or
control of, a financial institution, by means of false or fraudulent pretenses,
representations, or promises.” 18 U.S.C. § 1344(1), (2). The parties’ arguments
are directed at § 1344(1), and we limit our analysis to that subsection. See
United States v. Harvard, 103 F.3d 412, 420 (5th Cir. 1997). “The requisite
intent to defraud is established if the defendant acted knowingly and with the
specific intent to deceive, ordinarily for the purpose of causing some financial
loss to another or bringing about some financial gain to himself.” United States
v. Saks, 964 F.2d 1514, 1518 (5th Cir. 1992).
      Beard attempted to deposit a check for more than $278,000 that he had
received from a man named Johnston Capstron, who had previously sent him
checks for large sums that were found to be fraudulent after Beard attempted
to deposit them. Although the check was purportedly to establish a medical
device company, it was drawn on an account of the Philadelphia Museum of
Art. When attempting to deposit the check, Beard represented himself to



                                       2
    Case: 12-11174    Document: 00512717869     Page: 3   Date Filed: 07/31/2014


                                 No. 12-11174

Herring Bank as an administrator of Keystone Health Plan East, despite
having no affiliation with that company.         Unable to obtain the funds
immediately, he then went to a Wells Fargo branch to get a cashier’s check,
this time stating he was an insurance agent; he left before the bank could verify
the check’s authenticity. Beard then went to another Wells Fargo location,
where he was able to obtain a cashier’s check that he then deposited in the
Keystone account at Herring. He thereafter wired the bulk of the funds to an
account in Hong Kong and withdrew more than $22,500 for his personal use.
      In addition, Beard lied about how he knew Capstron, telling a federal
agent that he had met him in Dallas and telling a Wells Fargo investigator he
had met Capstron in London; in truth, he had never met Capstron. Beard also
instructed one of Capstron’s associates in an email on how to structure deposits
to avoid triggering reporting requirements and an investigation.
      Given the foregoing, the district court reasonably could have concluded
that Beard acted knowingly and with intent to defraud. See Saks, 964 F.2d at
1518. The judgment of the district court is AFFIRMED.




                                       3